F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               SEP 3 1997
                    UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT                           PATRICK FISHER
                                                                                   Clerk


 GEORGE L. SCHWEITZER,

               Plaintiff - Appellant,                       No. 97-4053
          v.                                                   D. Utah
 DANIEL S. SCHWEITZER; HAZEL                         (D.C. No. 96-CV-850-S)
 E. WUNDROW HANNEMAN
 SCHWEITZER,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34 (a); 10th Cir. R. 34.1.9. This cause is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff and appellant George L. Schweitzer, appearing pro se, appeals the

dismissal of his First Amended Complaint for failure to state a claim, for failure

to show entitlement to relief, and for failure to plead facts necessary to permit

defendant and appellee Daniel S. Schweitzer to respond. We conclude that, for

substantially the reasons set forth in the district court’s order, entered on March

28, 1997, the district court correctly dismissed this action.

      Daniel Schweitzer seeks an award of attorney’s fees and costs incurred on

appeal, on the ground that the appeal is frivolous. See Fed. R. App. P. 38. An

appeal is considered frivolous when “the result is obvious, or the appellant’s

arguments are wholly without merit.” Braley v. Campbell, 832 F.2d 1504, 1510

(10th Cir. 1987) (en banc). This appeal is frivolous. Accordingly, appellant

George Schweitzer is ordered to show cause within 15 days why attorney’s fees

and costs should not be assessed against him. See Doyle v. Oklahoma Bar Ass’n,

998 F.2d 1559, 1571 (10th Cir. 1993).

      The appeal is DISMISSED. The mandate shall issue forthwith.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -2-